Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Demetrius Herbert appeals the district court’s order denying relief on his complaint filed pursuant to Title VII of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Herbert v. Olympia Hotel Mgmt., LLC, No. 3:13-cv-00015-NKM-RSB, 2014 WL 414227 (W.D.Va. Feb. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.